DETAILED ACTION
The communication dated 12/22/2021 has been entered and fully considered.
Claim 1 is amended. Claims 7-8 are cancelled. Claim 9 is new. Claims 1-6 and 9 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant argues that RICHARDSON teaches a second layer of mold material is deposited to completely cover the second three-dimensional section (56b) [Col. 9, lines 50-54]; therefore, RICHARDSON does not disclose or suggest at least the claimed features relating to “leaving the base portion” of claim 1.  
The Examiner respectfully disagrees. RICHARDSON teaches a second layer of mold material (70) is deposited on the top of the first layer of mold material (64) [Fig. 3E; Col. 9, lines 51-54], with the second layer of mold material (70) in contact with the base portion (64 and 56b) of the three-dimensional object [Fig. 3E]. Further, Applicant states that RICHARDSON teaches a second layer of mold material is deposited to complete cover the second three-dimensional section (56b), which includes depositing the top of the underlying layer portion that leaves from the base portion. The independent claim, as written, does not exclude the molten material being deposited on all of the underlying portion or that only 
Applicant’s arguments, see pg. 5, filed 12/22/2021, with respect to the rejection(s) of claim(s) 1 under § 103 have been fully considered and are persuasive. The Applicant argues that RICHARDSON does not disclose or suggest the newly amended limitation of “depositing the molten material from a nozzle selectively on a top surface of the underlying layer portion leaving the base portion by changing a relative position of the nozzle and the forming table so as to fabricate a first layer of the three-dimensional object in contact with the underlying layer portion”. The Examiner agrees that RICHARDSON does not teach the newly amended limitation.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. 5,590,454), hereinafter RICHARDSON, in view of Yoshida et al. (JP 2007-098822A, provided in the IDS of 12/14/2021), hereinafter YOSHIDA.
Regarding claim 1, RICHARDSON teaches: A method of manufacturing a three-dimensional object (RICHARDSON teaches a method of making a three-dimensional object [Abstract]), the method comprising: forming a material block on a forming table (RICHARDSON teaches a first layer of mold material (64) and a first layer of construction material (68), which form a block of material [Fig. 3C; Col. 9, lines 25-32]. RICHARDSON teaches the mold material is (64) has been deposited onto a support surface [Col. 9, lines 25-27].); cutting the material block so as to fabricate a bottom portion of the three-dimensional object (RICHARDSON teaches sculpting means (12) machining superposing portion (68b) of the first construction material layer (68), which is a bottom portion of the three-dimensional object [Fig. 3D; Col. 9, lines 39-43], with the first construction material layer turning into (56b) , the bottom portion including a base portion and an underlying layer portion (RICHARDSON shows the bottom portion of the three-dimensional object includes a base portion (64) and an underlying layer portion (68) [Fig. 3D].), the underlying layer portion upwardly projecting from the base portion (RICHARDSON shows the underlying layer portion is projecting upwardly from the base layer (64) [Fig. 3D]); melting a material to form a molten material (RICHARDSON teaches depositing mold material, and teaches that the mold material can be a water soluble wax [Col. 5, lines 60-64], which would inherently be melted in order to deposit the material onto the block/layers of material.); and depositing the molten material from a nozzle selectively on a top surface of the underlying layer portion leaving the base portion by changing the relative position of the nozzle and the forming table so as to fabricate a first layer portion of the three-dimensional object in contact with the underlying layer portion (RICHARDSON teaches a second layer of mold material (70) is deposited on the top of the first layer of mold material (64) [Fig. 3E; Col. 9, lines 51-54], with the second layer of mold material (70) in contact with the base portion (64 and 56b) of the three-dimensional object [Fig. 3E]. RICHARDSON also teaches an apparatus (10) with a molding material dispenser (14) and the mold material dispenser is shown dispensing mold material (22’) from its outlet (14a) [Col. 5, lines 43-47; Col. 5, lines 54-55; Fig. 1]. RICHARDSON also teaches the molding material dispenser is capable of moving in the directions indicated by arrows (6), which would inherently be depositing the molding material on the top of the first layer of mold material [Fig. 1; Col. 5, lines 47-48].).
RICHARDSON is silent as to the depositing material by changing the relative position of the nozzle and the forming table. In the same field of endeavor, three-dimensional 
Regarding claim 2, RICHARDSON teaches: wherein, after the depositing of the molten material on the top surface of the underlying layer portion, the deposited molten material is solidified, and after the deposited molten material is solidified, the solidified material is cut so as to fabricate the first layer portion of the three-dimensional object (RICHARDSON teaches machining the second layer of mold material with a second cavity (72) machining into the second mold material layer [Fig. 3F; Col. 10, lines 11-12]. RICHARDSON teaches the various compositions may be used for a construction materials, so long as such compositions are sufficiently machinable when in solid form and so long as they are compatible with the surrounding mold material [Col. 10, lines 33-35]. RICHARDSON also teaches subsequent to the deposition and solidification of layer (40), subtractive tool methods are used to three-dimensionally sculpt the mold material [Col. 7, lines 28-32].).
Regarding claim 3, RICHARDSON teaches: further comprising: depositing the molten material on a top surface of the first layer portion after the first layer portion is fabricated on the top surface of the underlying layer portion (RICHARDSON teaches a second layer of ; and solidifying the deposited molten material on the top surface of the first layer portion (RICHARDSON teaches the various compositions may be used for a construction materials, so long as such compositions are sufficiently machinable when in solid form and so long as they are compatible with the surrounding mold material [Col. 10, lines 33-35]. RICHARDSON also teaches subsequent to the deposition and solidification of layer (40), subtractive tool methods are used to three-dimensionally sculpt the mold material [Col. 7, lines 28-32]. RICHARDSON also teaches the construction material may comprise a machinable wax, which would need to be molten in order to be deposited [Col. 8, lines 24-27]); and cutting the solidified molten material so as to fabricate a second layer portion of the three-dimensional object in contact with the first layer portion (RICHARDSON teaches sculpting means (12) machines the superposing portion (74b) of the second construction material (74) [Fig. 3H; Col. 10, lines 36-39]).
Regarding claim 5, RICHARDSON teaches: further comprising: depositing the molten material into at least one layer so as to fabricate the material block (RICHARDSON teaches a first layer of mold material (64) deposited onto a support surface and has a cavity (66) machined, and then a construction material is deposited into the cavity of the mold material [Fig. 3C]. RICHARDSON teaches the construction material is in its liquid phase and it is desirable for the mold material and construction material to be in its liquid phase. RICHARDSON also teaches the construction material may comprise a machinable wax, which would need to be molten in order to be deposited [Col. 8, lines 24-27].).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. 5,590,454), hereinafter RICHARDSON, and Yoshida et al. (JP 2007-098822A), hereinafter YOSHIDA, as applied to claim 1 above, and further in view of KINZIE (U.S. 6,136,132).
Regarding claim 4, RICHARDSON and YOSHIDA are silent as to securing the material on the forming table by suction. In the same field of endeavor, subtractive molding, KINZIE teaches: further comprising: securing the material block on the forming table by suction before the cutting of the material block (KINZIE teaches the block of supply material (21) is held by some mechanical, or other means. Depending on the materials involved, the holding means may use methods such as pressure sensitive adhesive, suction, mechanical, or magnetic grip [Col. 8, lines 40-48]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RICHARDSON and YOSHIDA, by securing the material block on the forming table by suction, as suggested by KINZIE, in order to hold the material [Col. 8, lines 40-48]. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. 5,590,454), hereinafter RICHARDSON, and Yoshida et al. (JP 2007-098822A), hereinafter YOSHIDA, as applied to claim 1 above, and further in view of Prinz et al. (U.S. 5,286,573), hereinafter PRINZ.
Regarding claim 5, RICHARDSON teaches: further comprising: depositing the molten material into at least one layer so as to fabricate the material block. In the alternative, in the same field of endeavor, subtractive molding, PRINZ teaches a block (210) of material is shown consisting of n layers (214) of deposition material 212 through 212n and support structure comprised of first material portions 218a through 218n and second material portions 220a through 220n [Col. 8, lines 53-56]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify RICHARDSON and YOSHIDA, by depositing ,
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. 5,590,454), hereinafter RICHARDSON, and Yoshida et al. (JP 2007-098822A), hereinafter YOSHIDA, as applied to claim 1 above, and further in view of Bollen et al. (U.S. 3,975,485), hereinafter BOLLEN.
Regarding claim 6, RICHARDSON and YOSHIDA teach all of the limitations as claimed above, but is silent as to converting the material into molten material by using a flat screw. In the same field of endeavor, extruding, BOLLEN teaches the blend/material is formed into a film or sheet by extrusion of a molten mixture. Preferably, the blend is charged to a screw extruder wherein the blend is melted and additional mixing occurs and the film or sheet exits through a flat die head [Col. 3, lines 9-13]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RICHARDSON, by having the material form into molten material by a screw extruder with a flat die head, as suggested by BOLLEN, in order to have sheets that have a high degree of toughness and impact resistant and are resistant to distortion at elevated temperatures [Col. 2, lines 6-10].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. 5,590,454), hereinafter RICHARDSON, and Yoshida et al. (JP 2007-098822A), hereinafter YOSHIDA, as applied to claim 1 above, and further in view of McQueen et al. (U.S. 10,688,581), MCQUEEN.
Regarding claim 9, RICHARDSON and YOSHIDA do not explicitly teach wherein the molten material from the nozzle is selectively deposited only on the top surface of the underlying layer portion. In the same field of endeavor, three-dimensional manufacturing, MCQUEEN teaches the material from the nozzle is deposited only on the top surface of the layers [Figs. 6-8]. MCQUEEN teaches a partially completed metal part (92) comprise layers of metal (92A-92C) deposited onto metal plate (84) by weld tip (54) [Col. 5, lines 31-33]. As shown in Fig. 7, the partially fabricated metal part (92) may be machined utilizing cutting tool (50) and machining head (42) upon retraction of the welding tip (54) [Col. 5, lines 33-37]. MCQUEEN teaches an additional layer of molten metal is deposited on top of the previously deposited metal bead [Col. 4, lines 53-61] and successive layers of metal may be deposited utilizing the weld tip (54) [col. 4, lines 61-64]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RICHARDSON and YOSHIDA, by having the molten material only deposited on the top of the layers, as suggested by MCQUEEN, in order to form new successive layers and to build up successive layers of metal having a shape corresponding to a component that was designed utilizing CAD software [Col. 4, lines 55-61].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748